271 F.2d 708
James Malcolm BEARDEN, Claimant, Appellant,v.UNITED STATES of America, Appellee.
No. 17848.
United States Court of Appeals Fifth Circuit.
Nov. 24, 1959.

Frank B. Stow, Gainesville, Ga., for appellant.
Charles D. Read, Jr., Act.  U.S. Atty., John W. Stokes, Jr., Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, TUTTLE and WISDOM, Circuit Judges.
PER CURIAM.


1
In this appeal from a judgment based on a jury verdict forfeiting certain property as 'property intended for use' in the illegal manufacture of distilled spirits, the only question is as to the sufficiency of the evidence to sustain a verdict.  The record discloses that appellant made no motion for directed verdict at the close of all the evidence.  Thus, no ruling of the trial court can be pointed to as constituting error.  In the absence of such motion and order thereon or a showing, which is not made here, of plain error working manifest injustice.  Cf. Georgia-Pacific Corp. v. United States, 5 Cir., 264 F.2d 161, an appeal based on the ground of insufficiency of the evidence presents nothing to this Court for review.  Stokes v. Continental Assurance Co., 5 Cir., 242 F.2d 893; Williams v. National, 5 Cir., 257 F.2d 771.


2
Judgment affirmed.